 1                                                                                        Hon. Richard A. Jones

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT SEATTLE
 7
      UNITED STATES OF AMERICA,                                No. CR18-049 RAJ
 8
                                          Plaintiff,           STIPULATION AND AGREED ORDER
 9                                                             TO CONTINUE TRIAL DATE AND
             v.                                                PRETRIAL MOTIONS DEADLINE
10
      BRADFORD JOHNSON and
11    ERIC WOODBERRY,
12
                                          Defendants.
13

14
                                                   STIPULATION
15           The Court having granted Defendant Johnson’s oral motion to continue the trial, 1
16   each of the parties agrees that trial should be continued to April 22, 2019, and a new

17   pretrial motions deadline set for March 5, 2019.

18
                                                        ORDER
19
             Defendant Johnson’s oral motion to continue the trial matter was presented at the
20   January 30, 2019 status conference. The Court, being fully advised, GRANTS the

21   motion, and further finds that, pursuant to Title 18, United States Code, Sections

22   ____________
         1
           Minute Entry, Docket No. 60 (01.31.2019) (“No later than 2/4/2019, counsel are directed to submit a proposed
23   stipulation and order continuing trial date with a proposed new pretrial motions deadline.”).

24    STIPULATION AND AGREED ORDER TO CONTINUE                                         LAW OFFICES OF STEPHAN R. ILLA, INC. P.S.
      TRIAL DATE AND PRETRIAL MOTIONS DEADLINE – 1                                                               P.O. BOX 10033
                                                                                                             SEATTLE, WA 98110
                                                                                                                (206) 464-4142
 1   3161(h)(7)(A) and (B)(iv), the ends of justice served by granting the requested

 2   continuance outweigh the best interest of the public and defendant in a speedy trial, for
     the reasons outlined in defendant’s motion. Specifically, it appears to the Court that the
 3
     failure to grant a trial continuance would effectively deny defendant Johnson’s defense
 4
     counsel the reasonable time necessary for effective preparation, taking into account the
 5   exercise of due diligence. The Court, further finds, pursuant to Title 18, United States
 6   Code, Section 3161(h)(6), that the continuance of the trial date for defendant Woodberry
     is reasonable given the limited period of delay, the fact that there has been no motion to
 7
     sever the defendants, and the fact that defendant Woodberry does not oppose the
 8
     continuance.
 9          IT IS THEREFORE ORDERED that the trial date is continued to April 22, 2019,
10   at 9:00 a.m., and that all pretrial motions, including motions in limine, shall be filed no

11   later than March 5, 2019.
            IT IS FURTHER ORDERED that each defendant is to file a waiver of his speedy
12
     trial rights out to May 22, 2019.
13
            IT IS FURTHER ORDERED the period of delay from the filing of defendant
14   Johnson’s oral motion until the new trial date of April 22, 2019, is excludable time

15   pursuant to Title 18, United States Code, Section 3161(h)(7)(A), for the purpose of
     computing the time limitations imposed by the Speedy Trial Act, Title 18 United States
16
     Code, Sections 3161 through 3174.
17
            DATED this 6th day of February, 2019.
18

19                                                         A
20                                                         The Honorable Richard A. Jones
                                                           United States District Judge
21

22

23

24   STIPULATION AND AGREED ORDER TO CONTINUE                            LAW OFFICES OF STEPHAN R. ILLA, INC. P.S.
     TRIAL DATE AND PRETRIAL MOTIONS DEADLINE – 2                                                  P.O. BOX 10033
                                                                                               SEATTLE, WA 98110
                                                                                                  (206) 464-4142
 1   Respectfully Submitted on February 5, 2019.

 2

 3        LAW OFFICES OF STEPHAN R. ILLA, INC.
                                                    Gilbert Levy
 4
                                                     [by SRI pursuant to 02.05.2019 email
 5                                                               authorization]
                                                    Gilbert Levy
 6        Stephan R. Illa                               WSBA No. 4805
          WSBA No. 15793                            Attorney for Defendant Johnson
 7        Attorney for Defendant Woodberry
 8
          Erin Becker                               Stephen Hobbs
 9
           [by SRI pursuant to 02.05.2019 email      [by SRI pursuant to 02.05.2019 email
10                     authorization]                             authorization]
          Erin Becker                               Stephen Hobbs
11        WSBA No. 28289                            WSBA No. 18935
          Attorney for Plaintiff                    Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24   STIPULATION AND AGREED ORDER TO CONTINUE                      LAW OFFICES OF STEPHAN R. ILLA, INC. P.S.
     TRIAL DATE AND PRETRIAL MOTIONS DEADLINE – 3                                            P.O. BOX 10033
                                                                                         SEATTLE, WA 98110
                                                                                            (206) 464-4142
